              Case 2:20-cr-00032-JCC Document 129 Filed 10/14/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR20-0032-JCC-4
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    JOHNNY ROMAN GARZA,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Defendant is scheduled to appear before
18   the Court for a sentencing hearing on December 8, 2020. Presently, because of the health risks
19   posed by the COVID-19 pandemic, the Court is unable to conduct in person hearings. However,
20   the Court may conduct a felony sentencing hearing by video conference, if the Court finds that
21   the sentencing cannot be further delayed without serious harm to the interests of justice. See
22   W.D. Wash., General Order No. 14-20 (Sept. 24, 2020), 04-20 (Mar. 30, 2020). Consistent with
23   the Court’s procedures, as articulated on the District’s website (https://www.wawd.uscourts.gov/
24   judges/coughenour-procedures), Defendant must move for a remote hearing at least seven (7)
25   days prior to the proceeding. Defendant is INSTRUCTED to so move, should he wish to go
26   forward with the sentencing hearing scheduled for December 8, 2020.


     MINUTE ORDER
     CR20-0032-JCC-4
     PAGE - 1
             Case 2:20-cr-00032-JCC Document 129 Filed 10/14/20 Page 2 of 2




 1          DATED this 14th day of October 2020.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0032-JCC-4
     PAGE - 2
